Case: 11-60207     Document: 00511701660         Page: 1     Date Filed: 12/20/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 20, 2011
                                     No. 11-60207
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SUSAN ADOBU ERE,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A097 684 340


Before WIENER, GARZA, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Petitioner Susan Adobu Ere, a native and citizen of Nigeria, petitions for
review of the order of the Board of Immigration Appeals (BIA) that dismissed
her appeal of the order of the Immigration Judge (IJ) denying her applications
for cancellation of removal and adjustment of status. She first claims that the
BIA erred by concluding that her prior Texas conviction for wholesale promotion
of obscene material is a crime involving moral turpitude (CIMT) which renders
her ineligible for adjustment of status.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60207    Document: 00511701660    Page: 2   Date Filed: 12/20/2011

                                   No. 11-60207

      We use a two-part test to analyze the issue whether a given offense is a
CIMT. Hyder v. Keisler, 506 F.3d 388, 390 (5th Cir. 2007). This test demands
that we give significant deference to the BIA’s “definition of the phrase ‘moral
turpitude’” while we engage in a de novo review of the question whether the
elements of the disputed offense align with the definition of CIMT used by the
BIA. Id.
      Our application of this standard to the facts and law of the instant case
shows no error in connection with the BIA’s decision. The Texas offense of
wholesale promotion of obscene materials necessarily involves conduct that the
average person would deem to appeal “to the prurient interest in sex,” to have
no artistic value, and involving “patently offensive representations or
descriptions of” sexual acts. Tex. Penal Code §§ 43.21, 43.23. This aligns with
the BIA’s description of moral turpitude as “conduct that shocks the public
conscience as being inherently base, vile, or depraved, and contrary to the
accepted rules of morality.” See Hyder, 506 F.3d at 391. The cases on which Ere
relies are materially distinguishable as they involve other statutes. She has not
shown that the BIA erred in concluding that her prior offense was a CIMT.
      Likewise unavailing is Ere’s challenge to the BIA’s conclusion that her
false claim of United States citizenship on a voter registration application also
rendered her inadmissible. Ere does not deny making such false claim. Rather,
without citation to authority, she urges that it should not be held against her
because she did not actually vote and because the application did not contain a
statement that voting was limited to citizens. These arguments pertain to
matters that are irrelevant under the pertinent statute and thus are unavailing.
See 8 U.S.C. § 1182(a)(6)(C)(ii)(I).
      The petition for review is DENIED.




                                        2